Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 02/03/2020 has been entered. Claims 1-16 are pending. Claims 1, 9, and 10 are independent. Claims 2-8 and 11-16 are dependent. Claims 1-3, 5-12, and 14-16 have been amended. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/19/2020, 05/01/2020, and 11/17/2020 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tumbde et al. (US 20130097321) hereinafter Tumbde in view of ZHANG et al. (CN101753558B) hereinafter ZHANG.
Regarding claim 1, Tumbde teaches a load balancing engine (i.e. host for controlling the work load balancing, [0032]) comprising: a processor, and a memory coupled to the processor, the processor configured to execute codes or instructions stored in the memory to (i.e. readable media may be involved in carrying one or more sequences of one or more instructions to a 
However, Tumbde does not explicitly disclose the first load balancing policy indicates distribution information of a service message corresponding to the first service type in the M computing nodes; and release the first load balancing policy to a client.
However, ZHANG teaches the first load balancing policy indicates distribution information of a service message corresponding to the first service type in the M computing nodes (i.e. calculates the optimization coefficient PRI of each MRCP server. The smaller the PRI value, the more the MRCP server resource occupancy Less, that is, the better the MRCP server, [0156]); and release the first load balancing policy to a client (i.e. the master MRCP 
Based on Tumbde in view of ZHANG it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate calculates the optimization coefficient PRI of each MRCP server. The smaller the PRI value, the more the MRCP server 20 resource occupancy less, that is, the better the MRCP server and The master MRCP resource management server  sends the SIP-URI address of the best server to the client to Tumbde because Tumbde teaches work load balancing and ZHANG suggests calculates the optimization coefficient PRI of each MRCP server. The smaller the PRI value, the more the MRCP server 20 resource occupancy less, that is, the better the MRCP server and The master MRCP resource management server  sends the SIP-URI address of the best server to the client, ([0026]).
One of ordinary skill in the art would have been motivated to utilize the teaching of ZHANG into Tumbde system in order to increase efficiency of load balancing of Tumbde system.

Regarding claim 2, Tumbde teaches the load balancing engine further comprises a global service view for obtaining a service calling relationship between the M computing nodes (i.e.  The sensing module is configured to receive a plurality of multi-dimensional load metrics from a plurality of resource units in the distributed system, [0034]); and wherein, the processor is configured to perform load balancing computing for the first service type by using the global load information, the global service information, and the service calling relationship, to generate the first load balancing policy (i.e. the computation module 304 is configured to calculate a load mean 404 and a load variance 406 of the distributed system 104 based on the received plurality of multi-dimensional load metrics, [0037]).



Regarding claim 4, Tumbde does not explicitly disclose the processor is further configured to perform load balancing computing based on a preset service delay and by using the global load information, the global service information, and the service calling relationship, to generate a second load balancing policy, wherein the second load balancing policy is used to instruct the M computing nodes to perform service adjustment; and release the second load balancing policy to the M computing nodes.
However, ZHANG teaches disclose the processor is further configured to perform load balancing computing based on a preset service delay and by using the global load information, the global service information, and the service calling relationship, to generate a second load balancing policy (i.e. calculates the optimization coefficient PRI of each MRCP server 20 according to the formula, the calculation formula is as follows: PRI = 50 × LIC% + 30 × CPU% + 20 × MEM%, which is a weighted value of the authorized occupancy rate LIC%, the CPU 

Regarding claim 5, Tumbde teaches the second load balancing policy instructs adjusting a service message distribution ratio between at least two computing nodes that have a service calling relationship (i.e. the computation module 304 is further configured to determine a plurality of percentile bands 416 based on the calculated load median 414 using approaches such as population analysis. Referring now the FIG. 10(b), for example, percentile bands may be defined by the calculated load median and 10% percentile lines, [0045]).

Regarding claim 6, Tumbde teaches the second load balancing policy instructs adjusting a service location between computing nodes that have a service calling relationship (i.e. The differential reward adjustment applies to resource units that shed load on their own or lose load through other processes (such as fewer client requests) in order to prevent them from being tagged for a load balancing action too early, [0044]).

Regarding claim 7, Tumbde teaches the second load balancing policy instructs adding or deleting a service between computing nodes that have a service calling relationship (i.e. any resource unit that was previously applied to a load balancing action within a predetermined time period is removed, [0062]). 


However, ZHANG teaches the global load information, the global service information, and the service calling relationship are periodically obtained (i.e. The MRCP server 20 uses the load balancing module to receive the heartbeat information in the local area network, and at the same time periodically reports its own service information-Service Info to the MRCP resource management server 10. In general, the MRCP serve, [0024]); and the processor is configured to periodically compute the first load balancing policy or the second load balancing policy (i.e. calculates the optimization coefficient PRI of each MRCP server 20 according to the formula, the calculation formula is as follows: PRI = 50 × LIC% + 30 × CPU% + 20 × MEM%, which is a weighted value of the authorized occupancy rate LIC%, the CPU occupancy rate, [0026]), and periodically release the first load balancing policy or the second load balancing policy (i.e. The master MRCP resource management server 11 sends the SIP-URI address of the best server to the client, [0026]). Therefore, the limitations of claim 8 are rejected in the analysis of claims 1 above, and the claim is rejected on that basis.

Regarding claim 9, the combination of Tumbde and ZHANG teaches a client (i.e. client nodes, Tumbde, [0037]) comprising a local cache configured to cache a first load balancing policy released by a load balancing engine, at least one load balancing action is stored temporally, for example, in an action queue, Tumbde, [0062]), wherein the first load balancing policy indicates distribution information of a service message of a first service type, (i.e. calculates the optimization coefficient PRI of each MRCP server. The smaller the PRI value, the more the MRCP server resource occupancy Less, that is, the better the MRCP server, ZHANG, 

Regarding claims 10-16, the limitations of claims 10-16 are similar to the limitations of claims 1-8. Therefore, the limitations of claims 10-16 are rejected in the analysis of claims 1-8 above, and the claims are rejected on that basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jain et al. (US 20160094456), performs a load balancing operation that assesses the load on each service node.
GUERIN et al. (US 20150281016), the present disclosure generally relates to distributed services, and more particularly relates to load balancing distributed services.

TAO et al. (US 20170104815), an improved system and method for server load balancing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




  /A F W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
2/8/2021


/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447